Citation Nr: 0834134	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  03-16 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for degenerative disc disease of the cervical spine.

2.  Entitlement to a compensable initial rating for an 
interosseous cyst of the left wrist.

3.  Entitlement to a compensable initial rating for a 
calcaneal spur of the right heel.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1983 to January 
2000.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of January 2001 by 
the Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  In the decision, the RO granted 
service connection for multiple disabilities, and assigned 
the initial disability ratings.  

In September 2006, the Board issued a decision which denied 
all of the issues on appeal.  The veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In April 2007, the parties filed a Joint 
Motion requesting that the Court vacate the Board's decision 
and remand the case for further action.  That motion was 
granted by the Court in April 2007.  The case is now before 
the Board for further action in accordance with the Joint 
Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion, the Secretary of Veterans Affairs 
(Secretary) and the veteran, through his attorney, stated 
that a remand was necessary because the Board had not 
provided adequate reasons and basses in support of its 
determination that higher ratings were not warranted.  With 
respect to the claim for a higher rating for degenerative 
disc disease of the cervical spine, the parties stated that 
certain items of medical evidence gave the appearance that 
the veteran may have a separate neurologic abnormality 
related to his service-connected degenerative disc disease.  
The Board was instructed to consider whether the veteran had 
radiculopathy which constituted a neurologic abnormality 
which could be rated as a separate component of or separately 
from his service-connected cervical spine disability.  
Regarding the claim for a higher rating for an interosseous 
cyst of the left wrist, the parties stated that it was 
unclear whether there was any relationship between the 
veteran's service-connected interosseous cyst and 
degenerative changes of the left wrist which had been noted 
in April 2006 on a VA examination report.  Finally, regarding 
the claim for a higher rating for a calcaneal spur of the 
right heel, the parties noted that the Board had limited its 
analysis to diagnostic code 5284, and stated that a remand 
was necessary to have the Board consider all other 
potentially pertinent diagnostic codes namely DC 5002 and 
5015 which permit rating by analogy to arthritis for bone 
growths.  

The Board is of the opinion that additional VA disability 
evaluation examinations would be useful in evaluating the 
foregoing issues.  The duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  In the present case, the most recent 
examinations were conducted in 2006, and did not fully 
address the concerns raised in the Joint Motion.  In 
addition, the Board notes that the claims file was not made 
available to any of the examiners in 2006.    

Accordingly, the case is REMANDED for the following action:

1.   The RO should obtain all VA and 
private clinical records pertaining to any 
recent treatment for any of the 
disabilities at issue.  

2.  The veteran should be afforded a VA 
joints examination to determine the 
current severity of his service-connected 
wrist disorder and his heel spur 
disorder.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should comment on the functional 
limitations, if any, associated with the 
veteran's service-connected wrist and 
heel disorders.  The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  Of particular 
significance, the examiner should specify 
the point of flexion or extension of the 
wrist at which pain begins to occur, and 
the point at which motion is impeded due 
to pain.  The examiner should attempt to 
quantify the degree of additional 
impairment, if any, during flare-ups.  
The examiner must specifically state 
whether the veteran's complaints and any 
claimed subjective manifestations are in 
keeping with the objectively demonstrated 
pathology.  If necessary to ascertain 
that, the veteran should be afforded 
imaging or other diagnostic studies.  
Finally, in order to comply with the 
terms of the joint motion, the examiner 
must provide an opinion as to whether the 
degenerative joint disease of the wrist 
is part of, caused by, or aggravated by 
the veteran's service-connected 
interosseous cyst of the left wrist.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
disability of the cervical spine.  Any 
appropriate X-rays or other studies 
should be performed and the 
interpretations should be associated with 
the claims file.  The examiner should 
describe all manifestations of current 
disability due to the service-connected 
cervical spine disorder in detail.  All 
findings necessary to evaluate the 
veteran's spine disorder under the 
General Rating Formula for Diseases and 
Injuries of the Spine as well as under 
the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating 
Episodes should be provided.  The 
examiner should state the range of motion 
of the veteran's cervical spine, in 
degrees, noting the normal range of 
motion.  The examiner should specifically 
note whether there is functional loss due 
to weakness, fatigability, 
incoordination, pain on movements, or 
when the joint is used repeatedly over 
time.  The examiner should specify the 
point of flexion or extension at which 
pain begins to occur, and the point at 
which motion is impeded due to pain.  The 
examiner should attempt to quantify the 
degree of additional impairment, if any, 
during flare-ups or with extended use.  
The examiner must specifically state 
whether the veteran's complaints and any 
claimed subjective manifestations are in 
keeping with the objectively demonstrated 
pathology.  If necessary to ascertain 
that, the veteran should be afforded 
imaging or other diagnostic studies.  A 
complete rationale should be provided for 
all opinions offered.  The claims file 
should be provided to the examiner prior 
to the examination and it is requested 
that the examiner indicate in the 
examination report if the veteran's 
medical records were reviewed.  Finally, 
in order to comply with the terms of the 
Joint Motion, the examiner must 
specifically address whether the cervical 
spine disorder results in a neurologic 
abnormality which could be rated as a 
separate component of or separately from 
his service-connected cervical spine 
disability

4.  The RO should review the examination 
reports to determine if it is in 
compliance with this REMAND.  If deficient 
in any manner, it should be returned, 
along with the claims file, for immediate 
corrective action.

5.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




